Name: Council Implementing Decision (CFSP) 2017/1909 of 18 October 2017 implementing Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision_IMPL
 Subject Matter: maritime and inland waterway transport;  international affairs;  international trade;  Asia and Oceania
 Date Published: 2017-10-19

 19.10.2017 EN Official Journal of the European Union L 269/44 COUNCIL IMPLEMENTING DECISION (CFSP) 2017/1909 of 18 October 2017 implementing Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (1), and in particular Article 33(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 May 2016, the Council adopted Decision (CFSP) 2016/849. (2) On 3 October 2017, the United Nations Security Council (UNSC) Committee established pursuant to UNSC Resolution (UNSCR) 1718 (2006) designated four vessels pursuant to paragraph 6 of UNSCR 2375 (2017). (3) Annex IV to Decision (CFSP) 2016/849 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex IV to Decision (CFSP) 2016/849 is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 18 October 2017. For the Council The President M. MAASIKAS (1) OJ L 141, 28.5.2016, p. 79. ANNEX The following vessels are added to the list of vessels subject to restrictive measures set out in Annex IV to Decision (CFSP) 2016/849. Vessels designated pursuant to paragraph 6 of UNSCR 2375 (2017): 1. Name: PETREL 8 Additional information IMO: 9562233. MMSI: 620233000 2. Name: HAO FAN 6 Additional information IMO: 8628597. MMSI: 341985000 3. Name: TONG SAN 2 Additional information IMO: 8937675. MMSI: 445539000 4. Name: JIE SHUN Additional information IMO: 8518780. MMSI: 514569000